                                           Case 3:19-cv-06412-SK Document 53 Filed 08/04/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ALIREZA KOOCHAKKHANI, et al.,                        Case No. 19-cv-06412-SK
                                   8                     Plaintiffs,
                                                                                              CONDITIONAL DISMISSAL
                                   9              v.

                                  10     CAPITAL ONE, et al.,
                                  11                     Defendants.

                                  12          Plaintiff advises the Court that the parties have reached a settlement of this case and expect
Northern District of California
 United States District Court




                                  13   to file a dismissal with prejudice within thirty days. (Dkt. 52.) Therefore, IT IS HEREBY
                                  14   ORDERED that this cause of action is dismissed without prejudice; provided, however that if
                                  15   any party hereto shall certify to this Court, within sixty days, with proof of service thereof, that the
                                  16   agreed consideration for said settlement has not been delivered over, the foregoing order shall
                                  17   stand vacated and this cause shall forthwith be restored to the calendar to be set for trial. If no
                                  18   certification is filed, after passage of sixty days, the dismissal shall be with prejudice.
                                  19          IT IS SO ORDERED.
                                  20   Dated: August 4, 2020
                                  21                                                     ______________________________________
                                                                                         SALLIE KIM
                                  22                                                     United States Magistrate Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
